American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share and per share data) Unaudited September 30 ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity - Total securities Restricted stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Net Loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities Demand deposits noninterest-bearing $ $ Demand deposits interest-bearing Money market deposits Savings deposits Time deposits Total deposits Customer repurchase agreements Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity Preferred stock, $5 par, 2,000,000 shares authorized, none outstanding at September 30, 2012 and 1,000,000 outstanding at September 30, 2011 - Common stock, $1 par, 20,000,000 shares authorized, 7,843,221 shares outstanding at September 30, 2012 and 7,802,976 shares outstanding at September 30, 2011 Capital in excess of par value Retained earnings Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Nine Months Ended September 30 September 30 Interest and Dividend Income: Interest and fees on loans $ Interest and dividends on securities: Taxable Tax-exempt Dividends 52 35 88 Other interest income 19 28 47 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 33 82 Interest on long-term borrowings 84 86 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities gains (losses), net - - ) Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment 84 94 Bank franchise tax Core deposit intangible amortization Foreclosed real estate, net ) Merger related expenses ) 19 Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income Dividends on preferred stock - 51 - 51 Net income available to common shareholders $ Net Income Per Common Share: Basic $ Diluted $ Average Common Shares Outstanding: Basic Diluted American National Bankshares Inc. and Subsidiaries Financial Highlights (In thousands, except share, ratio and nonfinancial data, unaudited) 3rd Qtr 2nd Qtr 3rd Qtr YTD YTD EARNINGS Interest income $ Interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense Income taxes Net income PER COMMON SHARE Earnings per share - basic $ Earnings per share - diluted Cash dividends declared Book value per share Book value per share - tangible (a) Closing market price FINANCIAL RATIOS Return on average assets 1.12 % 1.31 % 1.26 % 1.23 % Return on average equity Return on average tangible equity (b) Average equity to average assets Net interest margin, taxable equivalent Efficiency ratio Effective tax rate PERIOD-END BALANCES Securities $ Loans held for sale Loans, net of unearned income Goodwill and other intangibles Assets Assets - tangible (a) Deposits Customer repurchase agreements Other short-term borrowings - Long-term borrowings Shareholders' equity Shareholders' equity - tangible (a) AVERAGE BALANCES Securities $ Loans held for sale Loans, net of unearned income Interest-earning assets Goodwill and other intangibles Assets Assets - tangible (a) Interest-bearing deposits Deposits Customer repurchase agreements Other short-term borrowings - 2 - 45 Long-term borrowings Shareholders' equity Shareholders' equity - tangible (a) American National Bankshares Inc. and Subsidiaries Financial Highlights (In thousands, except share, ratio and nonfinancial data, unaudited) 3rd Qtr 2nd Qtr 3rd Qtr YTD YTD CAPITAL Average shares outstanding - basic Average shares outstanding - diluted ALLOWANCE FOR LOAN LOSSES Beginning balance $ Provision for loan losses Charge-offs ) Recoveries 69 Ending balance $ LOANS Construction and land development $ Commercial real estate Residential real estate Home equity Commercial and industrial Consumer Total $ NONPERFORMING ASSETS AT PERIOD-END Nonperforming loans: 90 days past due $
